FILED
                           NOT FOR PUBLICATION                                 JAN 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                     No. 13-50558

             Plaintiff - Appellee,
                                              D.C. No. 3:10-cr-01023-BEN-1
      v.
                                              MEMORANDUM*
MARCOS SANCHEZ-VENEGAS,

             Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Argued and Submitted
                    November 21, 2014—Pasadena, California

      Before: PAEZ and KLEINFELD, Circuit Judges, and CHRISTENSEN,

District Judge.**

      Defendant Marcos Sanchez-Venegas appeals his sentence upon revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Sanchez-Venegas contends that the district court violated his right of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.
allocution and constitutional rights to effective assistance of counsel and due

process when it threatened to impose the statutory maximum sentence if defense

counsel continued to advocate for a lower sentence. The district court ultimately

imposed the sentence it tentatively announced prior to threatening Sanchez-

Venegas with a greater sentence. Sanchez-Venegas did not object at the time of

sentencing, but the nature of the district court’s comments constitutes “exceptional

circumstances,” and so we review the legality of the sentence de novo. United

States v. Echavarria-Escobar, 270 F.3d 1265, 1267-68 (9th Cir. 2001).

      The district court’s limitation on defense counsel’s argument at sentencing

does not amount to a violation of due process or Sanchez-Venegas’s right to

effective assistance of counsel. See Herring v. New York, 422 U.S. 853, 862-863

(1975). Sanchez-Venegas was also given the opportunity to allocute. Sanchez-

Venegas’s allocution was uninterrupted, and the district court specifically

addressed Sanchez-Venegas’s allocution before imposing the sentence. The

district court’s comments did not deprive Sanchez-Venegas of the right of

allocution. United States v. Daniels, 760 F.3d 920, 924 (9th Cir. 2014).

      AFFIRMED.




                                          2